Citation Nr: 0019801	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 RO decision which denied the 
veteran's claim of service connection for PTSD.


FINDING OF FACT

The veteran has submitted competent evidence of a plausible 
claim of service connection for PTSD. 


CONCLUSION OF LAW

The veteran's claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection for 
PTSD is well grounded.  In order for him to meet this burden, 
he must submit evidence sufficient to justify a belief that 
his claim is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the determinative 
issue involves medical causation or medical diagnosis, 
medical evidence to the effect that the claim is plausible or 
possible is required in order for a claim to be considered 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as revised June 18, 1999, effective March 7, 
1997; 64 Fed.Reg. 32807-32808 (1999)).

In the instant case, it is noted that, during a March 1997 VA 
compensation examination, the veteran reported he had Vietnam 
service.  He said he had performed duties as a supply clerk, 
and had been involved in mine sweeping activities.  He 
reported several stressful experiences, while in Vietnam.  He 
said that several members of his unit were wounded during an 
attack; he indicated he had combat exposure when the convoy 
he was riding in was assaulted; he said he had some physical 
and aggressive confrontations with Vietnamese children; and 
he related he had used a M-79 grenade launcher and that a 
dead body was found within the vicinity of where he fired.  
(The veteran did not detail any non-service related 
stressors.)  Following an examination, an Axis I diagnosis of 
PTSD was rendered. 

The veteran's service personnel records confirm that he had 
Vietnam service and reflect that his military occupational 
specialty was that of an armored unit supply specialist.  
Notably, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) was able to verify that the veteran's unit 
had been exposed to combat and that there were casualties.

In sum, given the veteran's allegations of stressors related 
to active service in Vietnam, partial verification of his 
stressors, and the diagnosis of PTSD, the Board finds that 
his claim of service connection is plausible and well 
grounded.  Cohen, supra.


ORDER

The claim of service connection for PTSD is well grounded; 
the appeal is allowed subject to further action as discussed 
below.


REMAND

As noted above, the veteran's claim of service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a).  When a 
claimant submits a well-grounded claim, VA must assist him in 
developing the facts pertinent to the claim.  Id. 

In view of the record, it is concluded that further 
development of the evidence is warranted, including further 
efforts to obtain relevant medical records and providing the 
veteran with a more comprehensive VA examination.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Finally, as noted above, USASCRUR was able to document combat 
activity and casualties in the veteran's unit; however, it 
was unable to document other events as the veteran failed to 
provide detailed information.  As such, the RO should again 
instruct the veteran to provide detailed information 
regarding his service stressors so that the USASCRUR can once 
again make an attempt to verify such.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  Pertinent records, including morning 
reports, from National Archives and Records Administration 
(NARA) should also be obtained.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain copies of all of 
the veteran's outpatient and inpatient 
psychiatric treatment records, since 
1991, including but not limited to 
medical records from any VA facilities in 
Virginia and Tennessee, and Indian Path 
Pavilion. 
 
3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of stressful events and that failure to 
respond may result in an adverse 
determination.

4.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary and all 
associated documents should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150.  USASCRUR should be requested 
to provide any information which might 
corroborate the veteran's alleged 
stressors.

5.  The RO should contact NARA and ask 
that facility to search for "Morning 
Reports" (DA Form 1) for the months in 
which the veteran has claimed combat 
stressors.  The request should include 
the veteran's unit designations at the 
company and battalion levels.  Any 
information received must be associated 
with the claims folder.

6.  The RO should schedule the veteran 
for a psychiatric examination to diagnose 
or rule out PTSD.  All indicated testing 
should be accomplished.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion to the 
following questions: 

a.  Does the veteran currently suffer 
from PTSD due to disease or injury which 
was incurred in or aggravated by service? 

b.  If the veteran is diagnosed with 
PTSD, the examiner should identify each 
claimed stressor which is sufficient to 
support the diagnosis and state whether 
there is a causal relationship between 
the stressor and the veteran's present 
symptomatology.  

The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

7.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claim of service connection for 
PTSD.  If the claim is denied, the 
veteran should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



